                                   United States District Court
                                  Northern District of New York

Michael J. Fallon,         )            Case 1:19-cv-00290-ATB
               Plaintiff,  )
                           )            Andrew T. Baxter
v.                         )            United States Magistrate Judge
                           )
Commissioner of the Social )            Stipulation – Document Filed Electronically
Security Administration,   )
             Defendant.    )

                                 Parties’ Stipulation for Remand

         The parties stipulate that the Commissioner’s final decision be reversed and that this action

be remanded to the Commissioner for further administrative proceedings pursuant to the fourth

sentence of 42 U.S.C. § 405(g). The parties consent to the entry of judgment pursuant to Rule 58

of the Federal Rules of Civil Procedure.


Respectfully Submitted,

Andrew Saul,                                           Michael J. Fallon
Commissioner of Social Security
                                                                                      October 18, 2019
By His Attorneys                                       By His Attorney

Grant C. Jaquith,
United States Attorney

/s/ Gwendolyn N. J. Russell                            /s/ Josephine Gottesman1
Gwendolyn N. J. Russell                                Josephine Gottesman
Special Assistant United States Attorney               Dennis Kenny Law
N.D.N.Y. Bar Roll No. 701014                           288 North Plank Road
Social Security Administration                         Newburgh, NY 12550
Office of the General Counsel                          (845) 566-4400
J.F.K. Federal Building, Room 625                      jgottesman@denniskennyssdlaw.com
Boston, MA 02203
(617) 565-3379
Gwendolyn.Russell@ssa.gov



1
    Signed by Gwendolyn N. J. Russell with Josephine Gottesman’s permission.
